Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0114179 to Yamauchi et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2015/0203705 to Olson et al. and U.S. Patent Pub. No. 2008/0146767 to Wamprecht 
As to claims 1-7, Yamauchi discloses a two-component coating system comprising a polymeric polyol component comprising mixtures of wherein the hydroxyl value per resin of a
polyol ranges from 10 to 300 mgKOH/g from the viewpoint of crosslink density and mechanical properties (0066) and a polyisocyanate component with a functionality of 4.5 to 8.0 (0032) and a number average molecular weight of greater than 800 to 1200. At the time of filing it would have been obvious to reduce the fraction of polyisocyanates with Mn below 780 to increase the number of isocyanate reactive groups while simultaneously maintaining a low viscosity (0037). Yamauchi discloses polyisocyanates based on 1,6-hexamethylene diisocyanate with a molar ratio of allophanate group / (isocyanurate group + allophanate group) of 0.20 to 0.90 from the viewpoint of compatibility, improved hardness, and excellent curability (0028). Yamauchi discloses a process for preparing the polyisocyanate by reacting diols, (OH functionality = 2), monols, and the isocyanates (Abstract).
	The use of higher of functional polyols (≥2 to ≤6) to prepare allophanate-containing polyisocyanates used in coating compositions was known at the time filing.  This is supported by Olson (0022-0026).
	At the time of filing it would have been obvious to a person of ordinary skill in the art to use the higher functional polyols of Olsen in the isocyanate preparation of Yamauchi to improve crosslinking and provide the coating composition with improved blistering and weather resistance (0077-0079).
Yamauchi teaches polyol components with overlapping OH contents, still the reference does not expressly teach the claimed OH content.
Wamprecht discloses coating compositions comprising a polyol mixture that includes polycarbonate polyols, polyester polyols, and polyacrylate polyols wherein the polyols have OH contents of less than 4.5 wt% (0099-0100, 0107).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the polyol mixture of Wamprecht in the coating composition of Yamauchi to produce coating compositions that exhibit markedly improved scratch resistance while having equally good or even improved resistance to solvents and acids (0013).
As to claim 8, Yamauchi discloses reaction products of diols, monoalcohols, and diisocyanates to prepared the modified polyisocyanate component (0042).
As to claims 10-11 and 17, Yamauchi in view of Wamprecht teach mixtures of polyols that include 5 to 40% by weight of the polycarbonate polyol, 20 to 60% by weight of the polyester polyol, and 20 to 70% by weight of the polyacrylate polyols (0016-0018 in Wamprecht).
As to claim 12, Yamauchi is the field of coating compositions and teaches the coating composition comprises various solvents and though water is not listed as a solvent it is well known in the prior art to include water as a solvent over conventional solvents from the viewpoint of workplace and application safety. (Supported by U.S. Patent Pub. No. 2018/0086938 to Schaefer et al. 0042).
As to claims 13-16, Yamauchi discloses methods of coating by applying the heat-curable two-pack urethane coating to suitable substrates that include vehicles and industries (0004)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0114179 to Yamauchi et al. (Cited on IDS) in view of U.S. Patent Pub. No. 2008/0146767 to Wamprecht that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2004/0247888 to Watanabe et al.
As to claim 9, Yamauchi discloses a two-component coating system comprising a polymeric polyol component comprising mixtures of wherein the hydroxyl value per resin of a polyol ranges from 10 to 300 mgKOH/g from the viewpoint of crosslink density and mechanical properties (0066) and a polyisocyanate component with a functionality of 4.5 to 8.0 (0032) and a number average molecular weight of greater than 800 to 1200. At the time of filing it would have been obvious to reduce the fraction of polyisocyanates with Mn below 780 to increase the number of isocyanate reactive groups while simultaneously maintaining a low viscosity (0037). Yamauchi discloses polyisocyanates based on 1,6-hexamethylene diisocyanate with a molar ratio of allophanate group / (isocyanurate group + allophanate group) of 0.20 to 0.90 from the viewpoint of compatibility, improved hardness, and excellent curability (0028).
Yamauchi does not expressly disclose the of trifunctional reactants to prepared the modified polyisocyanate.
Watanabe discloses polyisocyanates compositions comprising allophanate groups that have a content of components having a molecular weight of 700 or less of 20-60 weight% that are the reaction product of polyisocyanate organic hydroxyl compounds having 2 to 8 hydroxy groups, such as trimethylolpropane (0062, 0066).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the higher functional components taught in Watanabe when preparing the polyisocyanate compositions of Yamauchi to maintain a sufficiently high number of polyisocyanate functional groups and to provide a composition with sufficiently low viscosity (0062).

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
The applicant argued that Yamauchi only discloses the use of diols and monoalcohols for the preparation of the polyisocyanates and does not teach higher functional polyols (>2).  The claims claim ≥ (greater than or equal to 2).  Therefore, the diols fall within the claim limitations of = 2.  Further, the use of higher functional polyols in the preparation of allophanate containing polyisocyanates used in two component coating compositions is supported by Olson.  The use of higher functional polyols provides more crosslinking that leads to improved properties relating to less blistering and more weather resistance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763